DETAILED ACTION

1.        The Examiner acknowledges the amendments/remarks submitted on 03/22/2022.
Claims 1, 7, 10-14, 16-17, 19-20 and 22-27 and 29-30 are pending. 
Claims 10-14 and 23-27 and 29 are withdrawn from further consideration as being drawn to a nonelected invention. 
 Claims 1, 7, 16-17, 19-20, 22, and new claim 30 are under current examination. 

INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

CLAIM OBJECTIONS
4.	Claims 7 and 19-20 are objected to because of the following informalities: Claim 7 recites the same size limitation found in claim 20 of about 5nm or about 80nm and therefore claims 7 and 20 appear to be duplicate claims. Furthermore, it appears that Applicants meant to depend claims 19-20 from claim 1 and not cancelled claim 2. Appropriate correction is required. 

Claim Rejections - 35 USC § 112 (new matter)
5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 30 recites an antimicrobial nanomaterial complex as claimed in claim 7, wherein the DDAB is present at a concentration of at least 250µg per mg of silica nanoparticle. The instant specification at Examples 4-5 describes concentrations used for DDAB that are 50, 125, 250 or 500µg per mg of silica nanoparticle. However, the instant specification does not provide support for the recitation of “at least 250µg” as the specification does not provide description for ranges or any amounts that exceed 500µg for the DDAB. The phrase “at least” implies ranges not supported by the specification including amounts that are greater than 500µg. Accordingly, the recitation that the DDAB is present at a concentration of at least 250 µg per mg of silica nanoparticle in new claim 30 introduces new matter. 
 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 7, 16-17, 19-20, 22, and new claim 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (Didodecyldimethylammonium Bromide Lipid Bilayer-Protected Gold Nanoparticles: Synthesis, Characterization, and Self-Assembly) in view of Chakravarthy et al. (United States Patent Publication 20120009130) and Song et al. (Bacterial Adhesion Inhibition of the Quaternary Ammonium Functionalized Silica Nanoparticles), as evidenced by Stone et al. (United States Patent Publication 2012/0135658).
Claim 1 is to an antimicrobial nanomaterial complex comprising a silica nanoparticle and didodecyldimethylammonium bromide (DDAB), wherein the DDAB is present on the outermost surface of the nanomaterial complex,
 and wherein the nanomaterial complex has a zeta potential of between about 20mV to about 30mV; 
wherein the antimicrobial activity of the complex against C. albicans and against S. aureus, measured in terms of the minimal inhibitory concentration, is greater than a corresponding antimicrobial activity of the DDAB or silica nanoparticle alone.
Zhang et al. teach didodecylammonium bromide (DDAB) protected gold nanoparticles which are coated on the surface of gold nanoparticles, see abstract. The size of the nanoparticles includes 2-16nm, see results and discussion. According to the instant specification at page 5, the critical micelle concentration is a concentration of DDAB at which phase separation occurs. Given Zhang et al. teaches a DDAB phase, and that the DDAB coats the nanoparticles, see abstract and entire document of Zhang, a phase separation is naturally occurring and surfactant is present at a concentration above the critical micelle concentration. As the DDAB is present on the particle surface, it would necessarily be on the outer surface given the bilayer structure of Zhang having nanoparticles and DDAB coating the nanoparticles. 
Zhang et al. teaches coating gold nanoparticles, however does not expressly teach coating silica nanoparticles
Chakravarthy et al. teach nanocomplexes having gold or silica which are surface stabilized with ammonium salts such as didodecyldimethylammonium bromide (DDAB), see paragraphs [0161]-[1062]. 
It would have been prima facie obvious to substitute the gold nanoparticles of Zhang for silica nanoparticles such that the silica particles are coated with the didodecyldimethylammonium bromide cationic surfactant. 
A person of ordinary skill in the art would have been motivated to do so because Chakravarthy teaches that nanoparticles including ones having gold or silica can be surface coated with cationic surfactants such as didodecyldimethylammonium bromide to impart stability. A person of ordinary sill in the art would have thus substituted the gold nanoparticles for silica particularly as Chakravarthy suggests that silica or gold nanoparticles can be surface coated with stabilizers. 
There would have been a reasonable expectation of success as both Zhang and Chakravarthy disclose coating nanoparticles with cationic surfactants such as DDAB. 
Zhang does not expressly teach a coating with the complex of instant claim 16 or wherein the complex has a zeta potential of at least about 20mV to 30mV. 
	Song et al. teach providing silica nanoparticles with quaternary ammonium compounds to provide antibacterial properties to surfaces. The composition can be used to coat glass surfaces and provide bacterial growth inhibition activity, see abstract. The antimicrobial activity increases with a decrease in size, and has use in many fields to provide bioadhesiveness or anti-adhesion (conclusion). The zeta potential of the surface modified silica nanoparticles can be at least about 20mV, see section 3.2. The zeta potential is influenced by the positive charged quaternary ammonium groups in the quaternary ammonium compound. Song teaches that quaternary ammonium compounds have been considered excellent antibacterial agents due to their biocidal activity, durability and environmentally friendly performance. Antimicrobial efficacy of the nanoparticles increased with a decrease in size of nanoparticles, see abstract. The zeta potential of the QAS (quaternary ammonium compound) modified silica is about 28.29mV due to the positively charged quaternary ammonium groups. The quaternary ammonium compound provides the silica surface antimicrobial properties and the silica and QAS complex can be used to coat surfaces including glass, see abstract and sections 2.4 and 3.3. According to Song, silica nanoparticles have several advantages including low cytotoxicity and easily controllable sizing, see introduction. According to Song, it is well known that the small antimicrobial agents have enlarge surface areas and thus lead to enhanced antibacterial performances based on the same amount, see section 3.5 and abstract. 
In view of Song et al. it would have been prima facie obvious before the time of the invention to provide the modified Zhang's antimicrobial coated silica nanoparticles as a coating in order to provide antimicrobial activity to the surface inclusive of glass surfaces. One of ordinary skill in the art would have been motivated to do so given such coatings would provide antimicrobial protection to a surface and are applicable in a variety of fields. Additionally, it would have been obvious that the quaternary charged groups of the modified Zhang would necessarily have a zeta potential of about 20mV-30mV given the positively charged quaternary ammonium groups are taught to impact the zeta potential. 
Claim 22 recites the limitation of antimicrobial nanomaterial complex as claimed in claim 1 wherein the complex is prepared by a method comprising: (i) providing a solution of surfactant having a concentration above its critical micelle concentration; and adding the solution to a nanomaterial suspension. Claim 22 is a product by process limitation which has little patentable weight. Per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Regarding the limitations wherein the antimicrobial activity of the complex against C. albicans and S. aureus, measured in terms of the minimal inhibitory concentration, is greater than the antimicrobial activity of the DDAB or silica nanoparticle alone, given the modified Zhang’s complex contains DDAB and silica nanoparticles, the complex would necessarily provide the antifungal, and antibacterial properties particularly as DDAB is an art recognized antimicrobial compound, (see paragraph [0048] of Stone et al.). Therefore, the DDAB and silica nanoparticles of the modified Zhang would necessarily have the claimed antimicrobial MIC  properties against C. albicans and S. aureus as a composition and its properties are inseparable. It is further noted that Song expressly teaches that modified silica nanoparticles with quaternary ammonium chloride antimicrobial agents (QAS) have synergistic antimicrobial properties, see section 3.4 and conclusion. According to Song, the quaternary ammonium compound provides the antibacterial property to silica NPs, see research highlights. Thus, the DDAB and silica nanoparticles of the cited art would necessarily have the claimed greater antimicrobial activity as a composition and its properties are inseparable and in view of Song’s teaching in which the combination of silica modified nanoparticles with antimicrobial quaternary ammonium chloride compounds results in synergistic antimicrobial properties. 
With regards to claim 30, Song teaches that quaternary ammonium compounds have been considered excellent antibacterial agents due to their biocidal activity and that these provide the antimicrobial properties to silica nanoparticles. DDAB is an art recognized antimicrobial compound, (see paragraph [0048] of Stone et al.) Thus, while the modified Zhang does not expressly teach adding at least 250 micrograms per mg of silica nanoparticles, an ordinary skilled artisan would have been motivated to adjust the concentration of the DDAB of the modified Zhang to impart the desired level of antimicrobial properties to the silica nanoparticles. 



7.	Claims 1, 7, 16-17, 19-20, 22, and new claim 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Song et al. (Bacterial Adhesion Inhibition of the Quaternary Ammonium Functionalized Silica Nanoparticles) and Sun et al. (United States Patent 6,436,419). 
Claim 1 is to an antimicrobial nanomaterial complex comprising a silica nanoparticle and didodecyldimethylammonium bromide (DDAB), wherein the DDAB is present on the outermost surface of the nanomaterial complex,
 and wherein the nanomaterial complex has a zeta potential of between about 20mV to about 30mV; 
wherein the antimicrobial activity of the complex against C. albicans and against S. aureus, measured in terms of the minimal inhibitory concentration, is greater than a corresponding antimicrobial activity of the DDAB or silica nanoparticle alone.
Song teaches providing quaternary ammonium modification of silica nanoparticles, see abstract. Song teaches that quaternary ammonium compounds have been considered excellent antibacterial agents due to their biocidal activity, durability and environmentally friendly performance. Antimicrobial efficacy of the nanoparticles increased with a decrease in size of nanoparticles, see abstract. The silica nanoparticles are tested at sizes of 16nm, 28nm and 54nm, see materials and antimicrobial tests of different sized silica-QAS-core-shell nanoparticles. The zeta potential of the QAS (quaternary ammonium compound) modified silica is about 28.29mV due to the positively charged quaternary ammonium groups. The quaternary ammonium compound provides the silica surface antimicrobial properties and the silica and QAS complex can be used to coat surfaces including glass, see abstract and sections 2.4 and 3.3. According to Song, silica nanoparticles have several advantages including low cytotoxicity and easily controllable sizing, see introduction. According to Song, it is well known that the small antimicrobial agents have enlarge surface areas and thus lead to enhanced antibacterial performances based on the same amount, and therefore although Song does not expressly teach about 5 or 80nm in size, Song provides express motivation for reducing the nanoparticle sized in that smaller particles provide for enhanced antimicrobial performance and increased surface area, see section 3.5 and abstract. 
Song teaches the use of quaternary ammonium chloride compounds for the surface modification of silica nanoparticles, however does not expressly teach that the quaternary ammonium compound is DDAB. 
However, Sun et al. teach that quaternary ammonium chloride compounds and quaternary ammonium bromides including DDAB have antimicrobial properties, see column 4 at lines 19-43. 
Therefore, it would have been prima facie obvious to substitute the quaternary ammonium compounds of Song for DDAB as the simple substitution of one known element (i.e. antimicrobial quaternary compound) for another would have yielded predictable results. Here, the substitution would have yielded predictable results in providing antimicrobial activity to silica nanoparticles. 
There would have been a reasonable expectation of success particularly as Song’s silica nanoparticles are surface modified with quaternary ammonium compounds and per the teachings of Sun, quaternary ammonium compounds such as DDAB have known antimicrobial activity.
Regarding the limitations wherein the antimicrobial activity of the complex against C. albicans and S. aureus, measured in terms of the minimal inhibitory concentration, is greater than the antimicrobial activity of the DDAB or silica nanoparticle alone, given the modified Song’s complex contains DDAB and silica nanoparticles, the complex would necessarily provide the antifungal, and antibacterial properties particularly as DDAB is an art recognized antimicrobial compound, see column 4 of Sun et al. Therefore, the DDAB and silica nanoparticles of the modified Song would necessarily have the claimed antimicrobial MIC  properties against C. albicans and S. aureus as a composition and its properties are inseparable. It is further noted that Song expressly teaches that modified silica nanoparticles with quaternary ammonium chloride antimicrobial agents (QAS) have synergistic antimicrobial properties, see section 3.4 and conclusion. According to Song, the quaternary ammonium compound provides the antibacterial property to silica NPs, see research highlights. Thus, the DDAB and silica nanoparticles of the cited art would necessarily have the claimed greater antimicrobial activity as a composition and its properties are inseparable and in view of Song’s teaching in which the combination of silica modified nanoparticles with antimicrobial quaternary ammonium chloride compounds results in synergistic antimicrobial properties. 
Claim 22 recites the limitation of antimicrobial nanomaterial complex as claimed in claim 1 wherein the complex is prepared by a method comprising: (i) providing a solution of surfactant having a concentration above its critical micelle concentration; and adding the solution to a nanomaterial suspension. Claim 22 is a product by process limitation which has little patentable weight. Per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
With regards to claim 30, Song teaches that quaternary ammonium compounds have been considered excellent antibacterial agents due to their biocidal activity and that these provide the antimicrobial properties to silica nanoparticles. DDAB is an art recognized antimicrobial compound per Sun’s teachings. Thus, while Song does not expressly teach adding at least 250 micrograms per mg of silica nanoparticles, an ordinary skilled artisan would have been motivated to adjust the concentration of the DDAB of the modified Song to impart the desired level of antimicrobial properties to the silica nanoparticles. 

RESPONSE TO ARGUMENTS
8.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
Applicants argue that the claimed composition produces an antimicrobial activity that is greater than either element alone and there has been no evidence presented that a person of ordinary skill in the art would have expected the combination of cited references to result in a composition having greater antimicrobial activity than either the nanoparticle or DDAB alone. 
In response, the Examiner respectfully submits that Song expressly teaches that modified silica nanoparticles with quaternary ammonium chloride antimicrobial agents (QAS) have synergistic antimicrobial properties, see section 3.4 and conclusion. According to Song, the quaternary ammonium compound provides the antimicrobial property to silica NPs, see research highlights. Examiner maintains that the DDAB and silica nanoparticles of the cited art would necessarily have the claimed greater antimicrobial activity as a composition and its properties are inseparable, and in view of Song’s teaching in which the combination of silica modified nanoparticles with antimicrobial quaternary ammonium chloride compounds results in synergistic antimicrobial properties. Examiner further notes that unexpected results relied upon must be commensurate in scope with the data presented by Applicants. The instant claims do not commensurate in scope with the data presented in the instant specification. Paragraph [0106] of the instant application (PgPub) discloses that based on the concentrations of DDAB adsorbed to SNP and efficiency of adsorption, a ratio of 250 micrograms of DDAB per mg of SNP is used. Paragraph [0114] and Table 4 shows that activity against C. albicans also requires nearly double the concentration in ug/ml than for S. aureus when using DDAB. The tables and drawings only demonstrate sizes of 5nm and 80nm and Figure 5a-b and paragraphs [0094]-[0095] of the instant specification (PgPub) show the influence of SNP size on the immobilization of DDAB onto silica nanoparticles. Table 4 only demonstrates synergistic activity using SNP5 and SNP80 using 250 micrograms of DDAB per mg of SNP. Thus, the claims do not currently commensurate in scope with the data presented in the instant specification. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). With regards to the carbon nanotubes, the Examiner notes that claims to carbon nanotubes are currently withdrawn as being directed to a non-elected species. However, the Examiner notes that Example 17 appears to be concentration dependent and only tests coating with DDAB, see paragraph [0133] and Table 4. 

CONCLUSION
9.	Applicant’s arguments/remarks are considered unpersuasive and new claim 30 necessitated a new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

CORRESPONDENCE
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615